F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          DEC 10 1997
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    WILMA J. SIMMONS,

                Plaintiff-Appellant,
    v.
                                                         No. 97-5052
    KENNETH S. APFEL, Commissioner,                 (D.C. No. 95-CV-1242)
    Social Security Administration, *                    (N.D. Okla.)

                Defendant-Appellee.




                             ORDER AND JUDGMENT **



Before BALDOCK, BARRETT, and MURPHY, Circuit Judges.


         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.


*
       Pursuant to Fed. R. App. P. 43(c), Kenneth S. Apfel is substituted for
Shirley S. Chater, Commissioner of Health and Human Services, as the defendant
in this action.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Claimant Wilma J. Simmons appeals from an order of the magistrate judge 1

affirming the final decision of the Commissioner of Social Security denying her

application for disability and supplemental security income benefits. We review

the Commissioner’s decision to determine whether it is supported by substantial

evidence and whether the correct legal standards were applied. See Washington

v. Shalala, 37 F.3d 1437, 1439 (10th Cir.1994).

      This court has reviewed Ms. Simmons’ brief and contentions, 2 as well as

the entire record on appeal. Based on that review, we affirm for substantially the

reasons set forth in the magistrate judge’s well-reasoned order dated January 6,

1997. See Simmons v. Chater, 950 F. Supp. 1501 (N.D. Okla. 1997). We find

only one issue warranting further comment: Ms. Simmons’ contention that,

despite the fact that the ALJ determined she could only perform unskilled work,

the jobs identified by the vocational expert (VE) as ones she could perform are

classified as semi-skilled jobs in the Dictionary of Occupational Titles (DOT).




1
      The parties consented to proceed before the magistrate judge pursuant to
28 U.S.C. § 636(c)(1).
2
       We note that Ms. Simmons did not present her claims to the Appeals
Council. Nonetheless, the court will not apply a waiver rule in this case because,
at the time she appealed to the Appeals Council, Ms. Simmons did not have notice
of James v. Chater, 96 F.3d 1341, 1344 (10th Cir.1996) (holding “[i]ssues not
brought to the attention of the Appeals Council on administrative review may,
given sufficient notice to the claimant, be deemed waived on subsequent judicial
review.”).

                                        -2-
She maintains that the DOT controls when a VE’s testimony contradicts it, citing

to Campbell v. Bowen, 822 F.2d 1518, 1523 n.3 (10th Cir. 1987).

      We agree with the magistrate judge, for substantially the same reasons set

forth in its detailed order, that no direct contradiction between the VE testimony

and the DOT’s rating of skill classifications is present here. In addition to the

reasons given by the magistrate judge, we note that Soc. Sec. Ruling 82-41

indicates the imprecise nature of determining whether a job is unskilled:

      Jobs are unskilled when persons can usually learn to do them in 30
      days or less. The majority of unskilled jobs are identified in the
      [DOT]. It should be self-evident that restaurant dishwashers are
      unskilled. It may not be self-evident that other jobs can be learned in
      30 days or less, . . .[and i]n these cases, occupational reference
      materials or specialists should be consulted. . . . Even though
      semiskilled occupations require more than 30 days to learn, the
      content of work activities in some semiskilled jobs may be little more
      than unskilled.

Soc. Sec. Ruling 82-41, Soc. Sec. Rep. Serv., Rulings 1975-1982, 849-50

(emphasis supplied). Moreover, 20 C.F.R. § 404.1566(e) specifically contemplates

the use of vocational experts in determining complex issues such as the matching

of a claimant’s work skills with available occupations. Further, the DOT cautions

that occupational information provided only “reflects jobs as they have been

found to occur, but they may not coincide in every respect with the content of

jobs as performed in particular establishments or at certain localities.” DOT, Vol.

I, at xiii (4th ed. 1991). We also note, as did the magistrate judge, see Simmons,


                                         -3-
950 F. Supp. at 1508, that the VE testified Ms. Simmons would be able to

perform a third job, “escort driver,” which Ms. Simmons does not claim to be

inconsistent with the DOT. Because we hold there was no direct conflict between

the VE’s testimony in this case and the DOT, we do not reach the question of

whether the DOT creates a rebuttable presumption as to job classifications.

      The judgment of the United States District Court for the Northern District

of Oklahoma is AFFIRMED substantially for the reasons set forth in its order

dated January 6, 1997.



                                                   Entered for the Court



                                                   Michael R. Murphy
                                                   Circuit Judge




                                        -4-